        Case 1:21-cv-00547-CL            Document 17         Filed 04/12/21       Page 1 of 3




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON



K. B., et al.                                                      Case No.: 1:21−cv−00547−CL
    Plaintiff,

v.

PROVIDENCE HEALTH PLAN
   Defendant.


                                    Civil Case Assignment Order

1.    Presiding Judge: The above referenced case has been filed in the Medford Division of the U.S.
District Court for the District of Oregon and assigned to:




2.    Courtroom Deputy Clerk: Questions about the status or scheduling of this case should be
directed to:

           Rebecca Moore
           Telephone: 541−608−8770
           Email: rebecca_moore@ord.uscourts.gov
3.   Case Administrator/Docket Clerk: Questions about filings or docket entries in this case
should be directed to:

          Telephone: 541−608−8777
4.    Place of Filing: Any paper filings must be submitted to the Clerk of Court, James A. Redden
U.S. Courthouse, 310 West Sixth St., Medford, OR, 97501. (See LR 3−1, LR 5−5.)

5.    District Court Website: Information about local rules of practice, CM/ECF electronic filing
requirements, responsibility to redact personal identifiers from filings, and other related information
can be found on the Court's website at ord.uscourts.gov.

6.   Free Legal Assistance for Pro Se Litigants: Litigants proceeding pro se (without a lawyer)
may qualify for free legal assistance from the Oregon Chapter of the Federal Bar Association's Free
Federal Law Clinic. To see if you qualify, apply at fedlawclinic.com.

6.    Jurisdictional Authority of Magistrate Judges:

      a.    Pretrial Administration: Pursuant to LR 72, the assigned United States Magistrate Judge
is authorized to conduct all pretrial proceedings contemplated by 28 U.S.C. § 636(b) and Fed. R. Civ.
P. 72 without further designation of the Court.

     b.     Trial by Consent and Appeal Options: Pursuant to LR 73, 28 U.S.C. § 636(c), and Fed.
R. Civ. P. 73, all United States Magistrate Judges in this district are certified to exercise civil
        Case 1:21-cv-00547-CL            Document 17         Filed 04/12/21      Page 2 of 3




jurisdiction in assigned cases and, with the consent of the parties, enter final orders on dispositive
motions, conduct trial, and enter final judgment which may be appealed directly to the Ninth Circuit
Court of Appeals (instead of a district judge).
     Parties are encouraged to consent to the jurisdiction of a Magistrate Judge by signing and filing
the (attached) Consent to Jurisdiction by a United States Magistrate Judge and Designation of the
Normal Appeal Route. There will be no adverse consequences if a party elects not to consent to a
Magistrate Judge. A Magistrate Judge, however, may be able to resolve a case earlier as they are
primarily assigned only to civil cases.

    Additional information about United States Magistrate Judges in the District of Oregon is
available on the Court's website.

DATED: April 12, 2021                                MARY L. MORAN
                                                     Clerk of Court

                                                by: /s/ E. Oss
                                                     E. Oss, Deputy Clerk
        Case 1:21-cv-00547-CL            Document 17         Filed 04/12/21       Page 3 of 3




                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON



K. B., et al.                                                      Case No.: 1:21−cv−00547−CL
    Plaintiff,

v.

PROVIDENCE HEALTH PLAN
   Defendant.


                             Consent to Jurisdiction by a Magistrate Judge
                             and Designation of the Normal Appeal Route

      Pursuant to Fed. R. Civ. P 73(b), as counsel for the party (parties) identified below, I consent to
have a United States Magistrate Judge conduct any and all proceedings in this case, including entry of
orders on dispositive motions, trial, and entry of final judgment. I understand that withholding consent
will not result in any adverse consequences. Pursuant to Fed. R. Civ. P. 73(c), I agree that an appeal
from a judgment entered at a Magistrate Judge's direction may be taken to the court of appeals as
would any other appeal from a district court judgment.

DATED:


                      Signature:

          Name and OSB ID:

             E−mail Address:

                    Firm Name:

             Mailing Address:

                 City, State, Zip:

         Parties Represented:
